PER CURIAM.
We find that the trial court erred in holding that appellant was responsible for the entire balance of the medical bill and the tuition in question, as these obligations were not incorporated into the final judgment. See Aylward v. Aylward, 420 So.2d 660 (Fla. 2d DCA 1982). See also Agudo v. Agudo, 411 So.2d 249 (Fla. 3d DCA 1982). However, we find that the terms of the final judgment encompass the medical bill even though it accrued prior to the final judgment, hold that appellant is responsible for that portion of the medical bill covered by the insurance and medical payment provisions of the final judgment, and affirm to that extent. We also affirm the portion of the trial court’s order regarding visitation and find no error in the trial court’s failure to award appellant attorney’s fees.
LETTS, GLICKSTEIN and WALDEN, JJ., concur.